Citation Nr: 0034025	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for ratings in excess of 40 
percent for a low back disability and a noncompensable rating 
for bilateral hearing loss.  Subsequently, by a February 2000 
decision, the RO granted an increased (10 percent) rating for 
bilateral hearing loss.

(The issue of entitlement to an increased rating for the 
service-connected low back disability will be addressed in 
the remand that follows this decision.)


FINDING OF FACT

Audiometric test results obtained during VA examinations 
correspond to numeric designations of no greater than IV for 
each ear. 


CONCLUSION OF LAW

An increased rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Table VI, Table VII, (Diagnostic Code 6100) (1998); 38 C.F.R. 
§§ 4.85, 4.86 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2000).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as 10 percent disabling.  During the 
course of the veteran's appeal, the criteria for rating 
hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since 
June 10, 1999.)  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In the present case, the revised law does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See 64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Consequently, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to June 10, 
1999, of the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to an 
increased rating under the old criteria, an effective date 
earlier than June 10, 1999, could be established for the 
award.  If, however, the Board were to find that the 
appellant was not entitled to an increased rating under the 
old criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, the RO has notified the veteran of the 
aforementioned changes to the rating criteria.  See March 
2000 supplemental statement of the case.  The Board notes 
that the criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth in the regulations are used to calculate the 
rating to be assigned.  38 C.F.R. § 4.87 (1998); 38 C.F.R. 
§ 4.85 (2000).  (These tables did not change.  64 Fed. Reg. 
25,202-25,210.)  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2000).  Under 
the criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2000).  

As discussed below, the language added by 38 C.F.R. § 4.86 
(2000) for exceptional patterns of hearing impairment do not 
apply in the veteran's case because the evidence does not 
show that he has puretone thresholds at each of the four 
specified frequencies of 55 decibels or more, and he does not 
have a reading of 70 decibels or more at 2,000 Hertz.  
38 C.F.R. § 4.86 (2000).  Consequently, because the tables 
for rating hearing did not change, the Board notes that 
neither set of rating criteria is more favorable to the 
veteran's claim.

A review of the record reveals that the veteran's most recent 
audiometric testing was conducted in October 1999.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability).  Testing revealed puretone thresholds of 52, 
45, 65, and 85 decibels in the right ear, at 1000, 2000, 
3000, and 4000 Hz, respectively, and 50, 60, 80, and 95 
decibels in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 80 percent in 
the right ear and 76 percent in the left ear.  

By using Table VI, the veteran has a numeric designation of 
IV for the right ear and a numeric designation of IV for the 
left ear.  This results in a finding that an increase in the 
currently assigned 10 percent rating is not warranted.  Table 
VII.  Additionally, as already noted, it is apparent from the 
results set out above that the veteran did not have 
thresholds of 55 or greater in each of the specified 
frequencies, and did not have thresholds of 70 decibels or 
more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86 (2000) is 
not for application.  Moreover, no examiner has indicated 
that use of speech discrimination scores is inappropriate 
because of language difficulties.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2000).

Even when considering results obtained at earlier audiometric 
evaluations, the veteran has, at his worst, level IV hearing 
in the left ear and level IV hearing in the right ear.  The 
point where these hearing levels intersect on Table VII 
results in a 10 percent rating.  Under these circumstances, 
the veteran is not entitled to an increased rating for 
bilateral hearing loss.

In reaching the foregoing conclusion, the Board has not 
overlooked the veteran's testimony at the September 1999 
personal hearing.  He reported that he had started using 
hearing aids in both ears approximately one year earlier and, 
even with the hearing aids, had difficulty hearing double-
syllable words.  Moreover, without the hearing aids, he 
claimed he would be lucky to hear half of a conversation.  He 
also reported that his hearing loss caused marital problems 
because he always asked his wife what she said when she 
talked to him.  The hearing loss also required him to keep 
the volume up very high on the television.

Although the veteran has described his hearing as being so 
bad that he needs hearing aids in both ears and nevertheless 
has problems with conversations, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2000).  Specifically, no 
evidence has been presented to show unusual difficulties the 
veteran experiences beyond those already contemplated by the 
rating schedule, especially by the new provisions in 
38 C.F.R. § 4.86 (2000).  The current evidence of record does 
not demonstrate that hearing loss has resulted in frequent 
periods of hospitalization or has, by itself, resulted in 
marked interference with employment.  § 3.321.  It is 
undisputed that defective hearing adversely affects the 
veteran, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2000).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

As for the veteran's low back disability, the Board notes 
that the RO most recently characterized the veteran's 
service-connected disability as post-traumatic lumbar strain 
with degenerative disc disease at L5-S1.  See hearing officer 
decision dated in February 2000.  The RO has also conceded 
that the veteran's low back disability is ratable under 
Diagnostic Codes 5295 (lumbosacral strain) - 5292 (limitation 
of motion) as well as Diagnostic Code 5293 (intervertebral 
disc syndrome).  See RO decisions dated in January 1981 and 
February 1987; hearing officer decision dated in February 
2000.  This means that limitation of motion has been 
considered a manifestation of this service-connected 
disability.  See 38 C.F.R. § 4.71a (2000); VAOPGCPREC 36-97 
(Dec. 12, 1997) (the provisions of Diagnostic Code 5293 
contemplate limitation of motion and require application of 
38 C.F.R. §§ 4.40, 4.45).  Consequently, consideration must 
now be given to the degree of any functional loss caused by 
pain such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required to evaluate the 
veteran's low back disability.

Unfortunately, it does not appear that this type of analysis 
has to date been undertaken by the examiners who have 
evaluated the veteran.  The physicians who have examined the 
veteran have provided a good deal of information about the 
state of the veteran's low back disability in the clinical 
setting, but have not provided any estimate of the level of 
disability he may experience outside that setting (due to 
factors such as increased pain due to prolonged standing, 
walking, etc.), or due to factors such as weakness, 
incoordination, or excess fatigability, as contemplated by 
DeLuca.

When seen by VA in April 1998 and September 1999, the 
veteran's complaints of chronic low back pain were noted.  
Additionally, clinical findings relative to the low back were 
made.  Specifically, in April 1998, range of motion studies 
disclosed lumbar flexion to 30 degrees.  Moreover, the 
veteran had point tenderness in the L4-L5 area and straight 
leg raising was positive on the left at 30 degrees and on the 
right at 15 degrees.  

In September 1999, it was observed that the veteran had a 
slow and small gait, as well as mild difficulty changing his 
position from sitting to standing, getting out of bed, and 
taking off his shoes and socks.  The veteran was unable to 
walk on his heels due to low back pain and had mild 
difficulty walking on his toes.  There was mild tenderness 
and muscle tightness over the lumbar spine area.  The range 
of motion of the lumbar spine area was "moderately" 
decreased with forward flexion of approximately 0 to 50 
degrees, extension less than 5 degrees, and lateral flexion 
of approximately 0 to 18 degrees.  However, there was no 
swelling or deformity of low back and sacral area.  Muscle 
strength, deep tendon reflexes, and sensation were within 
normal limits.  It was opined that the veteran had 
"moderately severe" degenerative disc disease L5-Sl, 
dysfunction of the lumbar spine secondary to decreased range 
of motion and pain over the lumbosacral area. 

At both examinations, it was felt that it was not possible to 
assess further restrictions due to flare-ups, etc., without 
further examination.  No attempt was made to comply with the 
mandate of DeLuca, namely that an examiner express the 
functional losses experienced by the veteran in terms that 
can be used to apply the pertinent rating criteria.  

Accordingly, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran and because the 
criteria for evaluating the veteran contemplate limitation of 
motion, a remand for a VA examination to ascertain the degree 
of low back impairment is required.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000); Also 
see Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons stated, this issue is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should also obtain and associate with 
the record all of the veteran's 
treatment records that have not already 
been obtained, that are on file with Dr. 
Michael Tan, Dr. Stuart W. Anken, and 
the Syracuse VA medical center (VAMC).  
The RO must review the claims folder and 
ensure that all actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations, preferably by physicians 
that have not previously examiner him, to 
determine the extent of his service-
connected post-traumatic lumbar strain 
with degenerative disc disease at L5-S1.  
The examiners should review the claims 
file, examine the veteran, and provide 
findings that take into account all 
functional impairments due to his 
service-connected low back disability.  
The examiners should identify each 
functional debility legitimately 
experienced by the veteran due to such 
disability.  

a.  The orthopedic examiner should 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct an evaluation of the 
veteran's low back that takes into 
account all functional impairments 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  See 38 C.F.R. §§ 4.40, 4.45 
(2000).  Functional loss due to such 
difficulties should be equated to 
criteria set forth in Diagnostic 
Codes 5293.  See DeLuca, supra.  If 
the veteran is examined at a point 
of maximum disability, the examiner 
should affirmatively say so.  

b.  The neurological examiner should 
report whether the veteran has any 
neurologic impairment due to 
service-connected low back 
disability and, if so, it should be 
reported in a manner that applicable 
rating criteria may be applied.  
Diagnostic Code 5293.

3.  The RO should review the report(s) of 
the examinations to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.  The RO 
should take adjudicatory action and such 
adjudication should include consideration 
of the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71, 4.71a, 
4.73 and the precepts of DeLuca, supra.  
If the benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



